Exhibit 10.4

 

EXECUTION COPY

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Agreement”) is made, effective as of
the 5th day of May, 2010 (the “Date of Grant”), by and between Aventine
Renewable Energy Holdings, Inc. (the “Company”) and John Castle (the
“Participant”).

 

RECITALS:

 

WHEREAS, the Company has adopted the Aventine Renewable Energy Holdings, Inc. 
(the “Plan”) pursuant to which awards of restricted common shares of the Company
(“Common Shares”) may be granted; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of restricted Common Shares
provided for herein (the “Restricted Stock Award”) to the Participant in
recognition of the Participant’s services to the Company, such grant to be
subject to the terms set forth herein.

 

NOW, THEREFORE, in consideration for the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1.                                       Grant of Restricted Stock Award. 
Pursuant to Section 9 of the Plan, the Company hereby issues to the Participant
on the Date of Grant a Restricted Stock Award consisting of, in the aggregate,
25,000 Common Shares in the capital of the Company (hereinafter called the
“Restricted Stock”).

 

2.                                       Incorporation by Reference.  The
provisions of the Plan are hereby incorporated herein by reference.  Except as
otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan.

 

3.                                       Restrictions.  Except as provided in
the Plan or this Agreement, the restrictions on the Restricted Stock are that
the Participant may not sell, assign, transfer, hypothecate, pledge or otherwise
alienate the Restricted Stock.

 

4.                                       Vesting.

 

(a)                                  The restrictions described in Section 3 of
this Agreement will lapse with respect to (i) 4,167 shares of the Restricted
Stock on each of the first two anniversaries of the Date of Grant, (ii) 4,166
shares of the Restricted Stock on December 31, 2012, and (iii) the remaining
12,500 shares of the Restricted Stock subject to the attainment of reasonable
performance criteria to be determined by the Board, and once so determined will
be set forth on Annex A hereto; provided, that, the Participant is then employed
by the Company.  Except as set forth in Section 

 

1

--------------------------------------------------------------------------------


 

4(b), any unvested Restricted Stock shall be forfeited without consideration
upon the termination of the Participant’s employment for any reason.

 

(b)                                 Notwithstanding the foregoing, in the event
that the Participant’s employment with the Company is terminated (i) by the
Company without Cause (as defined in the Employment Agreement between the
Company and the Participant dated as of May 5, 2010 (the “Employment
Agreement”)), or (ii) by the Participant for Good Reason (as defined in the
Employment Agreement), the restrictions described in Section 3 of this Agreement
shall lapse and all Restricted Stock shall automatically become vested and
immediately nonforfeitable in full.

 

(c)                                  Change in Control.  Upon the occurrence of
a Change in Control (as defined in the Employment Agreement), the restrictions
described in Section 3 of this Agreement shall lapse and all Restricted Stock
shall automatically become vested and immediately nonforfeitable in full.

 

5.                                       Tax Withholding. In the event that the
Company determines that tax withholding is required with respect to the
Participant, the Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the Restricted Stock Award and to take such other action as the
Committee deems necessary to satisfy all obligations for the payment of such
withholding and taxes.  The Committee may permit the Participant to satisfy the
withholding liability: (a) in cash, (b) by having the Company withhold from the
number of Common Shares otherwise issuable or deliverable pursuant to the
settlement of the Restricted Stock Award a number of shares with a Fair Market
Value equal to the minimum withholding obligation, (c) by delivering Common
Shares owned by the Participant that are Mature Shares, or (d) by a combination
of any such methods.  For purposes hereof, Common Shares shall be valued at Fair
Market Value.

 

6.                                       Rights as Shareholder; Dividends.  The
Participant shall be the record owner of the Restricted Shares unless and until
such Common Shares are sold or otherwise disposed of, and as record owner shall
be entitled to all rights of a shareholder of the Company, including, without
limitation, voting rights, if any, with respect to the Restricted Shares and the
right to receive dividends, if any, at the time paid to other stockholders,
while the Restricted Shares are held in custody.

 

7.                                       Compliance with Laws and Regulations.
The issuance and transfer of Common Shares shall be subject to compliance by the
Company and the Participant with all applicable requirements of securities laws
and with all applicable requirements of any stock exchange on which the
Company’s Common Shares may be listed at the time of such issuance or transfer.

 

8.                                       No Right to Continued Employment. 
Nothing in this Agreement shall be deemed by implication or otherwise to impose
any limitation on any right of the Company to terminate the Participant’s
employment at any time.

 

2

--------------------------------------------------------------------------------


 

9.                                       Notice.  Every notice or other
communication relating to this Agreement shall be in writing, and shall be
mailed to or delivered to the party for whom it is intended at such address as
may from time to time be designated by it in a notice mailed or delivered to the
other party as herein provided; provided, that, unless and until some other
address be so designated, all notices or communications by the Participant to
the Company shall be mailed or delivered to the Company at its principal
executive office, and all notices or communications by the Company to the
Participant may be given to the Participant personally or may be mailed to him
at his address as recorded in the records of the Company

 

10.                                 Bound by Plan.  By signing this Agreement,
the Participant acknowledges that he has received a copy of the Plan and has had
an opportunity to review the Plan and agrees to be bound by all of the terms and
provisions of the Plan.  Notwithstanding anything herein or in the Plan to the
contrary, the provisions of Section 15 of the Plan shall not apply to the
Participant.

 

11.                                 Beneficiary.  The Participant may file with
the Committee a written designation of a beneficiary on such form as may be
prescribed by the Committee and may, from time to time, amend or revoke such
designation.  If no designated beneficiary survives the Participant, the
executor or administrator of the Participant’s estate shall be deemed to be the
Participant’s beneficiary.

 

12.                                 Successors.  The terms of this Agreement
shall be binding upon and inure to the benefit of the Company, its successors
and assigns, and on the Participant and the beneficiaries, executors and
administrators, heirs and successors of the Participant.

 

13.                                 Amendment of Restricted Stock Award. 
Subject to Section 14 of this Agreement, the Committee at any time and from time
to time may amend the terms of this Restricted Stock Award; provided, however,
the Participant’s rights under this Restricted Stock Award shall not be
adversely affected by any such amendment without the Participant’s consent.

 

14.                                 Adjustments.  In the event of any adjustment
pursuant to Section 12 of the Plan that would adversely affect the value of the
Restricted Stock Award granted hereunder or cause such Restricted Stock Award to
become subject to Section 409A of the Code, such adjustment may only be made
with the Participant’s written consent, which consent shall not be unreasonably
withheld.

 

15.                                 Governing Law; Modification.  This Agreement
shall be governed by the laws of the state of New York without regard to the
conflict of law principles.  The Agreement may not be modified except in writing
signed by both parties.

 

16.                                 Interpretation.  Any dispute regarding the
interpretation of this Agreement shall be submitted by the Participant or the
Company to the Committee for review.  The resolution of such a dispute by the
Committee shall be binding on the Company and the Participant.

 

3

--------------------------------------------------------------------------------


 

17.                                 Severability.  Every provision of this
Agreement is intended to be severable and any illegal or invalid term shall not
affect the validity or legality of the remaining terms.

 

18.                                 Headings.  The headings of the Sections
hereof are provided for convenience only and are not to serve as a basis for
interpretation of construction, and shall not constitute a part of this
Agreement.

 

19.                                 Signature in Counterparts.  This Agreement
may be signed in counterparts, each of which shall be deemed an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first set forth above.

 

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Thomas Manuel

 

 

 

Name: Thomas Manuel

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

By:

/s/ John Castle

 

 

 

 Name: John Castle

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

ANNEX A

 

[PERFORMANCE CRITERIA]

 

6

--------------------------------------------------------------------------------